internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-110712-99 date date legend distributing controlled father brother a family group a brother b family group b r s t state x this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below distributing is a state x corporation engaged in the business of cattle ranching distributing has outstanding common_stock and non-voting preferred_stock preferred family groups a and b each own r percent of distributing’s common plr-110712-99 stock and s percent of its preferred_stock father owns t percent of distributing’s preferred_stock father owns no common_stock the division of distributing into two separate ranching businesses is necessary because of the inability of brother a and brother b to agree upon fundamental management and operational issues father’s attempt to retire and turn ownership and management of distributing over to his two sons has been continuously frustrated by their inability to reconcile their differences the brothers have significant differences of opinion over fundamental business matters such as the nature type and number of cattle which should be run on the ranch and whether the land should be kept in free range or developed into more crop land and hay production base they also differ dramatically in their basic approach to agriculture with brother b desiring to make wholesale changes resulting in a much more progressive approach to raising cattle and brother a preferring to maintain a more traditional approach the differing approaches of the brothers are fundamentally at odds with each other and they cannot agree how to reconcile their differences in that regard the conflicting viewpoints between the brothers is having an adverse effect on the day-to-day operations of the ranch consequently the parties have proposed that distributing transfer approximately one-half of its business_assets to controlled in exchange for all of the common and preferred_stock of controlled and the assumption of certain liabilities followed by the distribution of common_stock and preferred_stock in controlled to family group a in exchange for all of their common_stock and preferred_stock in distributing and the distribution of preferred_stock in controlled to father in exchange for an equivalent percentage but not all of his preferred_stock in distributing financial information has been received that reflects that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in connection with the proposed transaction the following additional representations are made a the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date plr-110712-99 of the last financial statements submitted except for certain real_property transactions d following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction e following the transaction father will retire from the ranching business and will no longer be employed by either distributing or controlled f the distribution is being carried out for the purposes set forth above the distribution is motivated in whole or substantial part by one or more of these corporate business purposes g father has established a gifting program which he intends to continue after this reorganization transaction if a favorable ruling is obtained father will gift shares of stock in distributing to family group b and he will gift shares in controlled to family group a after the transaction father will not make gifts of any of his shares of distributing to family group a or any of his shares of controlled to family group b it is possible that other members of the family will desire to commence stock gifting programs to facilitate their own business and estate_planning objectives although there is no continuing resolution or exiting plan of redemption it is possible that shares of preferred_stock will periodically be redeemed from father as has been done in the past except as otherwise provided in this representation there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled h except for the possible periodic redemption of preferred_stock from father there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which plr-110712-99 the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property l distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the contribution and distribution m no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length p no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 based solely on the information submitted and the representations set forth above we rule as follows plr-110712-99 the transfer by distributing to controlled of approximately one-half of its business_assets in exchange for all of the stock of controlled followed by the distribution of common_stock and preferred_stock in controlled to family group a in exchange for all of their common_stock and preferred_stock in distributing and the distribution of preferred_stock in controlled to father in exchange for an equivalent percentage but not all of his preferred_stock in distributing will constitute a reorganization under sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization under sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of certain assets to controlled in exchange for all of controlled’s stock and the assumption_of_liabilities as described above code sec_361 and sec_357 no gain_or_loss will be recognized by controlled on receipt of the assets in exchange for all the shares of controlled sec_1032 controlled’s basis in the distributing assets received will be the same as the basis of such assets in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period for the assets received will include the period during which distributing held the assets sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to distributing shareholders as described above pursuant to sec_311 no gain_or_loss will be recognized to and no amount will be included in the income of each member_of_the_family group a shareholders upon receipt of controlled stock in exchange for all of their distributing stock as described above sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of father upon receipt of preferred_stock in controlled in exchange for an equivalent percentage of preferred_stock in distributing as described above sec_355 the basis of the controlled stock to be received by each member of family group a and father will be the same as the basis of the distributing stock that each shareholder surrendered in exchange therefor sec_358 the holding_period of the controlled stock to be received by each member of family group a and father as described above will include the period of the distributing stock each shareholder surrendered in the exchange provided that plr-110712-99 such stock is held as a capital_asset by those respective shareholders on the day of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch corporate
